DETAILED ACTION
The applicant’s amendment filed on March 16, 2022 has been acknowledged. Claims 5, 14 and 19 have been canceled. Claims 21-23 have been added. Claims 1-4, 6-13, 15-18 and 20-23, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, 15-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-4, 6-10 and 21 are directed toward a system, claims 11-13, 15-17 and 22 are directed toward a vehicle and Claims 18, 20 and 23 is directed toward a method as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward determining when to make offers to the user based on their location and maintenance requirements. The concept of determining when it is time to provide maintenance to a vehicle is a fundamental economic practice, it is also a commercial interaction as it is establishes when to offer or promote services to the user. 
Under Step 2(a) prong 2 – While the claims recite determine or determining a vehicle route to a waypoint, this is merely using any known techniques determine the vehicle route, which is merely using generic known hardware to establish the vehicle route this is merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g)..
The step of determine or determining one or more maintenance task required by the vehicle is merely looking up data, such as when the vehicle has reached a particular mileage, as outlined in the applicant’s originally filed specification, paragraph [0043]. This amounts to merely comparing known data and times and outputting a result when the conditions are met. As shown in MPEP 2106.04(a)(2) this amounts to a mathematical formula or equation.
The step of identify or identifying maintenance facilities capable of performing the one or more maintenance tasks, again this is merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g). This is established in the applicant’s originally filed specification paragraph [0044], which establishes that this is merely looking up information in a database.
The step of determining a location of the maintenance facility capable of performing the one or more maintenance tasks, is again merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g). This is established in the applicant’s originally filed specification paragraph [0044], which establishes that this is merely looking up information in a database.
The step of determine or determining minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint, is again merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g).
The step of determine or determining a wait time to perform the one or more maintenance tasks at the maintenance facility, is again merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g). This is established in the applicant’s originally filed specification paragraph [0046], which establishes that this is merely looking up information in a database.
The step of filter the maintenance facilities based on: a comparison between the wait time and a wait time threshold, and a second comparison between: (i) a magnitude of a distance between the vehicle and the maintenance facility; and (ii) a distance threshold, and a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility and (ii) a route threshold,  is merely comparing or filtering the data which is collected. When the values match or the conditions are met the system displays a notification. As shown in MPEP 2106.04(a)(2) this amounts to a mathematical formula or equation. The notification itself is merely insignificant extra solution activity as discussed MPEP 2106.05(g), as this is merely presenting offers to potential customers. 
The step of output a maintenance scheduling prompt based on the filtered maintenance facilities, is merely outputting data which is considered insignificant extra solution activity as shown in MPEP 2106.05(g).
Each of these limitations state a general concept or function but no specifics as to how the functions are carried out, that is the claims allow for any manner of determining the vehicle route, any manner of determining maintenance tasks, any way of identifying a maintenance facility, any manner of determining the location of the maintenance facility and any manner of determining a wait time. This is also exemplified throughout the applicant’s specifications where some embodiments perform some of these elements using machine learning algorithms such as determining the wait times, but the specification also establishes that this can be as simple as looking up data in database. As such the claimed limitation being broader than the specifications specific embodiments cover multiple different forms of performing these steps rather than a specific practical application. As discussed in MPEP 2106.05(f) when the claims recites only the idea of a solution or outcome and the claims fails to recite details of how a solution to a problem is accomplished the claimed limitations attempt to cover any solution to the identified problem with no restriction on how the result is accomplished the limitation do not integrate the judicial execution into a practical application as this amounts to merely applying the abstract idea on a computer. As such these steps when considered individually or in combination fail to render the abstract idea into a practical application.  
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In this case the computer collects various pieces of information to determine when to present an offer to a customer, the concept of advertising to the user based on proximity to a location which is an abstract idea.
Dependent claims 2 and 12, recites “adjust the distance threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the distance threshold”, which merely outlines that the threshold values are adjusted in anyway based on the number of facilities, which again outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 3 and 13, recites “determine a proxy vehicle location; and output the maintenance scheduling prompt based on a third comparison between: (i) the magnitude of the distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold”, which outlines that the data is no longer based on the location of the vehicle but now on a proxy such as a home or work location as outlined in the applicant’s originally filed specification paragraph [0034], the system then looks up data and compare the results which again is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application. 
Dependent claim 4, recites “wherein the distance threshold is manually adjustable”, which outlines that the parameter can be adjusted but does not change or alter the steps as the comparison is performed the same way just with an adjusted value. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 6, recites “wherein the route threshold is manually adjustable”, which outlines that the parameter can be adjusted but does not change or alter the steps as the comparison is performed the same way just with an adjusted value. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 7 and 15, recites “adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold”, which merely outlines that the threshold values are adjusted in anyway based on the number of facilities, which again outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 8, recites “wherein identification of the maintenance facility capable of performing the one or more maintenance tasks is based on a fifth comparison between one or more user maintenance preferences and maintenance facility capabilities,” which outlines what the data is, that is used to make the identification but not how it is used. That is it still allows for any type of user maintenance preference data to be used in any way to identify the maintenance facility. Again this outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 9, 16 and 20, recite “adjust the wait time threshold to a second wait time threshold; and output the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold” which outlines that the data is adjusted in any way for any reason and used to make a comparison. Again this is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 10 and 17, recite “wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold,” which outlines that the threshold is automatically adjusted but provides no specifics as to how it is adjusted other than it is an average of the three shortest wait times, which is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Claims 21-23, recite “determine a criticality of the one or more maintenance tasks required by the vehicle; and adjust at least one of the wait time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality”, which outlines that the data is adjusted in any way based on a threshold value and used to make a comparison. Again this is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
The dependent claim fail to recite any specific manner or technique to apply the vehicle location and maintenance determinations to achieve the results. As such when considered individually or in combination the elements merely recite elements of carrying out the determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the claims continue to recite an abstract idea lacking any additional elements.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., a processor, memory, processor-readable instructions and vehicle) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to determining the vehicle location, determining one or more maintenance tasks, identifying a maintenance facility, determining a location of the maintenance facility and determining the wait time, amounts to no more than mere instructions to apply the exception using a generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett.
As per claim 1, Taylor disclose a system for prompting vehicle service (Page 1, paragraph [0013]; teaches prompting or notifying the user that their vehicle has reached a predetermined mileage or time threshold since the last performed service. The user can respond to the notification and accept the invitation to have the service performed at the facility identified in the notification) comprising:
	a processor; a memory module communicatively coupled to the processor and including one or more processor-readable instructions that, when executed by the processor (Page 2, paragraphs [0017] and  [0024] discloses that the system comprises a processor. Page 3, paragraph [0038]; discloses that the system includes a processor and memory which stores the modules which are executed to carry out the invention), cause the system to:
		determine a vehicle location (Page 2, paragraph [0016]; discloses that various devices including the vehicle itself can be tracked using GPS to determine the location of the vehicle in relation to a geofenced area which can surround an area of interest which can be any size. Page 2, paragraphs [0021] and [0028]; discloses that the system determines when the user enters the geofenced area. While paragraphs [0021] and [0028] establish this is the location of the mobile device and the user which carries the device, as shown in paragraph [0016] this can be a vehicle location as well. Page 3, paragraph [0040]; discloses that the location determination module can communicate with a vehicle to determine when the vehicle has entered the region proximate the resource for allocation);
		determine one or more maintenance tasks required by the vehicle (Page 2, paragraphs [0017] and [0022]; discloses that the system can determine that one or more maintenance tasks required by the vehicle based on the service history. Page 2, paragraph [0030]; discloses that the system stores the service history information such as recent oil changes. Page 2, paragraph [0019]; discloses that the service provider may offer a vehicle services such as an oil change, tire rotation, battery replacement, tune-up and so on);
		identify a maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0023]; discloses that the system identifies a service facility that can perform the maintenance tasks and has the resource available. Page 3, paragraph [0035]; discloses that the available of the facility can be based on a threshold value set by the customer indicating the wait time will be less than 30 minutes);
		determine a location of the maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area);
		determine a wait time to perform the one or more maintenance tasks at the maintenance facility (Page 2, paragraph [0023]; discloses that the system can determine when a garage bay is available and the service can be performed. Page 3, paragraph [0035]; discloses that the system can notify the user based the wait time for the service, the example less than a 30 minute or that the bay will be open in 30 minutes establishing that the system determines the expected wait time for the service); and
		filter the maintenance facilities (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area. Page 2, paragraphs [0025]-[0030]; discloses that the system tracks the distance between the vehicle and the maintenance facility in that it determines if the vehicle is within the boundary or geofence for the retail location. This establishes a threshold as the user must be within or at the boundary to be considered in proximity to the facility and receive the notification about the service) based on:  
			a comparison between the wait time and a wait time threshold (Page 3, paragraph [0035]; establishes that the system can establish a wait time threshold and compare the expected wait time to the threshold to determine when to provide the notification to the user), and 
			a second comparison between: (i) a magnitude of a distance between the vehicle and the maintenance facility; and (ii) a distance threshold (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area. Page 2, paragraphs [0025]-[0030]; discloses that the system tracks the distance between the vehicle and the maintenance facility in that it determines if the vehicle is within the boundary or geofence for the retail location. This establishes a threshold as the user must be within or at the boundary to be considered in proximity to the facility and receive the notification about the service).
	output a maintenance scheduling prompt based on the filtered maintenance facilities (Page 3, paragraphs [0031] and [0032]; discloses that the system outputs a maintenance scheduling prompt based on the facilities that meet the criteria).
	Taylor however fails to explicitly disclose that multiple facilities are considered. While Taylor establishes comparing the location of the vehicle to the facility it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
	Barrett, which like Taylor determines when a vehicle needs service and is close to service providers, teaches it is known to compare multiple facilities (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle).
	Barrett teaches determining the minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle. The system calculates the distance between the vehicle course and location and the facilities to find the closest facility).
	Barrett additionally establishes it is known to not only get the location of the vehicle but the route of the vehicle to a waypoint (Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system tracks both the vehicle location and the destination which is a waypoint. In this case the system determines the course of the vehicle and uses this to identify facilities which are within the threshold from deviating from the set course).
	Barrett teaches identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks and filtering the maintenance facilities based on a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold (Page 5, paragraph [0060] and Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system senses maintenance needs of the vehicle and finds the facilities capable of performing the maintenance. The facilities are filtered based on the minimum distance between the points on the route and the maintenance facility, to find the closest facility capable of making the repairs. Additionally they are filtered based on route threshold specifically each facility is compared to a threshold value to determine if the facilities are omitted based on distance. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. While Taylor establishes that the comparing the vehicle location to a maintenance facility, it is not explicit multiple facilities are considered. Additionally Taylor it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
Barrett teaches a similar system which determines the vehicle location and the location of facilities to repair the vehicle to determine places for the vehicle to be repaired. Barrett establishes that it is known to compare multiple facilities and that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barrett, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett for the purposes of filtering the results based on how close the facility is and if they are within the set threshold additionally to allow multiple facilities to be filtered as the vehicle travels along a defined route. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor.
As per claim 18, Taylor discloses a method of prompting service for a vehicle (Page 1, paragraph [0013]; teaches prompting or notifying the user that their vehicle has reached a predetermined mileage or time threshold since the last performed service. The user can respond to the notification and accept the invitation to have the service performed at the facility identified in the notification) comprising:
	determining a vehicle location (Page 2, paragraph [0016]; discloses that various devices including the vehicle itself can be tracked using GPS to determine the location of the vehicle in relation to a geofenced area which can surround an area of interest which can be any size. Page 2, paragraphs [0021] and [0028]; discloses that the system determines when the user enters the geofenced area. While paragraphs [0021] and [0028] establish this is the location of the mobile device and the user which carries the device, as shown in paragraph [0016] this can be a vehicle location as well. Page 3, paragraph [0040]; discloses that the location determination module can communicate with a vehicle to determine when the vehicle has entered the region proximate the resource for allocation);
	determining one or more maintenance tasks required by the vehicle (Page 2, paragraphs [0017] and [0022]; discloses that the system can determine that one or more maintenance tasks required by the vehicle based on the service history. Page 2, paragraph [0030]; discloses that the system stores the service history information such as recent oil changes. Page 2, paragraph [0019]; discloses that the service provider may offer a vehicle services such as an oil change, tire rotation, battery replacement, tune-up and so on);
	identifying a maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0023]; discloses that the system identifies a service facility that can perform the maintenance tasks and has the resource available. Page 3, paragraph [0035]; discloses that the available of the facility can be based on a threshold value set by the customer indicating the wait time will be less than 30 minutes);
	determining a location of the maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area);
	determining a wait time to perform the one or more maintenance tasks at the maintenance facility (Page 2, paragraph [0023]; discloses that the system can determine when a garage bay is available and the service can be performed. Page 3, paragraph [0035]; discloses that the system can notify the user based the wait time for the service, the example less than a 30 minute or that the bay will be open in 30 minutes establishing that the system determines the expected wait time for the service); and
	filter the maintenance facilities (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area. Page 2, paragraphs [0025]-[0030]; discloses that the system tracks the distance between the vehicle and the maintenance facility in that it determines if the vehicle is within the boundary or geofence for the retail location. This establishes a threshold as the user must be within or at the boundary to be considered in proximity to the facility and receive the notification about the service) based on:  
			a comparison between the wait time and a wait time threshold (Page 3, paragraph [0035]; establishes that the system can establish a wait time threshold and compare the expected wait time to the threshold to determine when to provide the notification to the user), and 
			a second comparison between: (i) a magnitude of a distance between the vehicle and the maintenance facility; and (ii) a distance threshold (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area. Page 2, paragraphs [0025]-[0030]; discloses that the system tracks the distance between the vehicle and the maintenance facility in that it determines if the vehicle is within the boundary or geofence for the retail location. This establishes a threshold as the user must be within or at the boundary to be considered in proximity to the facility and receive the notification about the service).
	output a maintenance scheduling prompt based on the filtered maintenance facilities (Page 3, paragraphs [0031] and [0032]; discloses that the system outputs a maintenance scheduling prompt based on the facilities that meet the criteria).
	Taylor however fails to explicitly disclose that multiple facilities are considered. While Taylor establishes comparing the location of the vehicle to the facility it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
	Barrett, which like Taylor determines when a vehicle needs service and is close to service providers, teaches it is known to compare multiple facilities (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle).
	Barrett teaches determining the minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle. The system calculates the distance between the vehicle course and location and the facilities to find the closest facility).
	Barrett additionally establishes it is known to not only get the location of the vehicle but the route of the vehicle to a waypoint (Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system tracks both the vehicle location and the destination which is a waypoint. In this case the system determines the course of the vehicle and uses this to identify facilities which are within the threshold from deviating from the set course).
	Barrett teaches identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks and filtering the maintenance facilities based on a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold (Page 5, paragraph [0060] and Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system senses maintenance needs of the vehicle and finds the facilities capable of performing the maintenance. The facilities are filtered based on the minimum distance between the points on the route and the maintenance facility, to find the closest facility capable of making the repairs. Additionally they are filtered based on route threshold specifically each facility is compared to a threshold value to determine if the facilities are omitted based on distance. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. While Taylor establishes that the comparing the vehicle location to a maintenance facility, it is not explicit multiple facilities are considered. Additionally Taylor it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
Barrett teaches a similar system which determines the vehicle location and the location of facilities to repair the vehicle to determine places for the vehicle to be repaired. Barrett establishes that it is known to compare multiple facilities and that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barrett, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett for the purposes of filtering the results based on how close the facility is and if they are within the set threshold additionally to allow multiple facilities to be filtered as the vehicle travels along a defined route. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor.
As per claim 21, the combination of Taylor and Barrett teaches the above-enclosed invention; Barrett further teaches wherein the one or more processor-readable instructions further cause the system to: determine a criticality of the one or more maintenance tasks required by the vehicle; and adjust at least one of the wait time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality (Page 5, paragraph [0060]; teaches that if the problem sensed in the vehicle is above a threshold specifically that is considered urgent than regardless of the proximity to the course the closest results will be returned. As such the system determines how critical the issues are and based on that criticality the system will adjust the route thresholds to ensure the user is provided the closest facility).
As per claim 23, the combination of Taylor and Barrett teaches the above-enclosed invention; Barrett further teaches determining a criticality of the one or more maintenance tasks required by the vehicle; and adjusting at least one of the wait time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality (Page 5, paragraph [0060]; teaches that if the problem sensed in the vehicle is above a threshold specifically that is considered urgent than regardless of the proximity to the course the closest results will be returned. As such the system determines how critical the issues are and based on that criticality the system will adjust the route thresholds to ensure the user is provided the closest facility).

Claim(s) 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Tarte et al. (US 2017/0364869 A1) hereafter Tarte.
As per claim 2, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the one or more processor-readable instructions further cause the system to adjust the distance threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the distance threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the one or more processor-readable instructions further cause the system to adjust the distance threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the distance threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that there is multiple service providers and the distance threshold is automatically adjusted based on the number of maintenance facilities.
Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, with Taylor and Barrett the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte, for the purposes of expanding the search if the service provider cannot be found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area as long as they are approved. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.
As per claim 3, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination however fails to disclose wherein the one or more processor-readable instructions further cause the system to: determine a proxy vehicle location; and output the maintenance scheduling prompt based on a fourth comparison between: (i) the magnitude of the distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the one or more processor-readable instructions further cause the system to: determine a proxy vehicle location ; and output the maintenance scheduling prompt based on a third comparison between: (i) the magnitude of the distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold (As best understood from the applicant’s originally filed specification paragraph [0034], “The proxy vehicle location 310 may be a location that is substituted for the location of the vehicle in order to determine a convenient maintenance facility. In application, the proxy vehicle location 310 may be, for example, a home or office building of a user of the vehicle 300 that may be visited at a future time”. Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. While Taylor establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that the location can be a proxy location such as the user’s home or work location and to prompt the maintenance notification based on the distance to the proxy location and the service provider is within a set threshold.
Tarte teaches it is known to search a distance threshold and to set the location to a user’s home or work location. Additionally Tarte establishes it is known for that distance threshold or radius to be set by the user and used to determine which service provider are found and when to prompt the user with a maintenance schedule. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to set a proxy location such as a user’s home or work location and to send the notification based proximity to that location as defined by a threshold value as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to set a proxy location such as a user’s home or work location and to send the notification based proximity to that location as defined by a threshold value as taught by Tarte, for the purposes of allowing the user to set the location to search for nearby service providers. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.
As per claim 7, the combination of Taylor and Barrett teaches the above-enclosed invention; Taylor however fails to explicitly disclose wherein the more or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the more or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that there is multiple service providers and the distance threshold is automatically adjusted based on the number of maintenance facilities.
Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte, for the purposes of expanding the search if the a service provider cannot be found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area as long as they are approved. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.
As per claim 8, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein identification of the maintenance facility capable of performing the one or more maintenance tasks is based on a fifth comparison between one or more user maintenance preferences and maintenance facility capabilities.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein identification of the maintenance facility capable of performing the one or more maintenance tasks is based on a fifth comparison between one or more user maintenance preferences and maintenance facility capabilities (Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. Page 7, paragraph [0064]; teaches that the system can compare user preferences or priorities such as total cost, time required for the servicing to be performed, distance and/or driving time from the base location to the service center. This priority data can be used to identify a maintenance facility which is capable based on the user preferences such as if they are capable of completing the task in the desired time. Since Taylor already provides the user with offers or invitations to carry out the services it would have been obvious to narrow or filter the offers based on user prioritizes or preferences such as if the service provider can complete the task in a period of time as shown explicitly in Tarte as this would give the user more control over the service provider selection).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that the invites from the service provider are filtered based on user preferences to determine if the maintenance facility is capable.
Tarte teaches it is known to filter or narrow the service providers based on which one meet the preferences of the user. Tarte establishes that the system uses this information to evaluate the capabilities of the maintenance facilities. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to filter the set of service providers based customer preferences as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to filter the set of service providers based customer preferences as taught by Tarte, for the purposes of allowing the customer to establish criteria for evaluating service providers. Since Taylor already provides the user with offers or invitations to carry out the services it would have been obvious to narrow or filter the offers based on user prioritizes or preferences such as if the service provider can complete the task in a period of time as shown explicitly in Tarte as this would give the user more control over the service provider selection.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Lamont (US 2014/0344062 A1) hereafter Lamont.
As per claim 4, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination further discloses wherein the distance threshold can be any value (Page 2, paragraph [0016]) but it is not explicit that the threshold value can be manually adjustable.
Lamont, which like Taylor talks about providing information a user based on their proximate location in relation to locations, teaches it is known to establish a threshold value and for that distance threshold can be manually adjusted (Page 4, paragraph [0044]; teaches that is known receive relevant data based on the location of the user based on GPS, similar to what is shown in Taylor. Additionally Lamont establishes it is known for the user to be able to manually adjust the radius, this allows the user greater controller of what information is considered relevant based on the distance to the location. Since Taylor already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes that the radius can be any value it is not explicit that is manually adjustable. 
Lamont teaches that it is known to make the distance threshold can be manually adjusted.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to manually adjust the distance threshold as taught by Lamont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to manually adjust the distance threshold as taught by Lamont, for the purposes of allowing the user to refine the search area. Since Taylor already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant.
As per claim 6, the combination of Taylor and Barrett teaches the above-enclosed invention; While Taylor further discloses wherein the distance threshold can be any value (Page 2, paragraph [0016]) it is not explicit that the threshold value can be manually adjustable.
Lamont, which like Taylor talks about providing information a user based on their proximate location in relation to locations, teaches it is known to establish a threshold value and for that distance threshold can be manually adjusted (Page 4, paragraph [0044]; teaches that is known receive relevant data based on the location of the user based on GPS, similar to what is shown in Taylor. Additionally Lamont establishes it is known for the user to be able to manually adjust the radius, this allows the user greater controller of what information is considered relevant based on the distance to the location. Since Taylor already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes that the radius can be any value it is not explicit that is manually adjustable. 
Lamont teaches that it is known to make the distance threshold can be manually adjusted.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to manually adjust the distance threshold as taught by Lamont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to manually adjust the distance threshold as taught by Lamont, for the purposes of allowing the user to refine the search area. Since Taylor already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant.



Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty.
As per claim 9, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the one or more processor-readable instructions further cause the system to: adjust the wait time threshold to a second wait time threshold; and output the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold.
Doherty, which like Taylor talks about providing service requests, teaches it is known wherein the one or more processor-readable instructions further cause the system to: adjust the wait time threshold to a second wait time threshold; and output the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a wait time a user is willing to accept and determining if any service providers can meet that time, it is not explicit that the system will adjust the wait time or service time threshold to a second or different wait time and output the maintenance schedule prompt based on the sixth comparison between the wait time and the second wait time threshold. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty, for the purposes of providing the user with alternate options. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.
As per claim 20, the combination of Taylor and Barrett teaches the above-enclosed invention; the combination however fails to explicitly disclose adjusting the wait time threshold to a second wait time threshold; and outputting the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold.
Doherty, which like Taylor talks about providing service requests, teaches it is known disclose adjusting the wait time threshold to a second wait time threshold; and outputting the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a wait time a user is willing to accept and determining if any service providers can meet that time, it is not explicit that the system will adjust the wait time or service time threshold to a second or different wait time and output the maintenance schedule prompt based on the sixth comparison between the wait time and the second wait time threshold. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor and Barrett the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty, for the purposes of providing the user with alternate options. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty, further in view of Inoue et al. (US 7,113,892 B2) hereafter Inoue.
As per claim 10, the combination of Taylor, Barrett and Doherty teaches the above-enclosed invention; the combination however fails to further disclose wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold.
Inoue, which Doherty talks about establishing if the service provider as the required skills, teaches wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold (Col. 1, lines 44-67, Col. 2, lines 18-35, Col. 3, lines 40-52 and Col. 4, lines 20-58; teaches that it is known to establish an average operation time or flat rate time by averaging the time required for each mechanic to perform a task. This values is stored as the required time for a mechanic having an average skill to complete the check. The system can used this as a threshold to rate other mechanics to determine if they can do it faster or slower. Inoue establishes that it is known for clients to want the time to be completed in a time frame which even the skill level of the mechanic is high the request cannot be completed. As such the system averages at least 3 or more task times together to produce the standard time for a mechanic to perform a task. This is used to rank and match the service providers to the requested task so they can be completed within the appointed date. As such it would have been obvious to set the threshold to the average to determine if the task is going to be performed faster or sooner than the average time it should take. This would eliminate any providers which would be slower than the average and thus less skilled as established in Inoue. From this since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes adjusting the requested time to meet the required skill level necessary to complete the service request it is not explicit that the time required to complete the task is based on the average of at least 3 service providers to create the standard man-hour. 
Inoue teaches it is known to average at least 3 providers’ times together to establish a standard man-hour or the amount of time necessary for the average mechanic to perform the required task. Inoue establishes that this process creates a baseline which the service providers can be compared to establish the level of skill and to more accurately match the service provider with the user’s request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett and Doherty the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Inoue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett and Doherty, with the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue, for the purposes of matching the proper mechanics to the user’s requirements. Since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz.
As per claim 11, Taylor discloses equipment comprises:
	a processor; a memory module communicatively coupled to the processor and including one or more processor-readable instructions that, when executed by the processor (Page 2, paragraphs [0017] and  [0024] discloses that the system comprises a processor. Page 3, paragraph [0038]; discloses that the system includes a processor and memory which stores the modules which are executed to carry out the invention), cause the vehicle to:
		determine a vehicle location (Page 2, paragraph [0016]; discloses that various devices including the vehicle itself can be tracked using GPS to determine the location of the vehicle in relation to a geofenced area which can surround an area of interest which can be any size. Page 2, paragraphs [0021] and [0028]; discloses that the system determines when the user enters the geofenced area. While paragraphs [0021] and [0028] establish this is the location of the mobile device and the user which carries the device, as shown in paragraph [0016] this can be a vehicle location as well. Page 3, paragraph [0040]; discloses that the location determination module can communicate with a vehicle to determine when the vehicle has entered the region proximate the resource for allocation);
		determine one or more maintenance tasks required by the vehicle (Page 2, paragraphs [0017] and [0022]; discloses that the system can determine that one or more maintenance tasks required by the vehicle based on the service history. Page 2, paragraph [0030]; discloses that the system stores the service history information such as recent oil changes. Page 2, paragraph [0019]; discloses that the service provider may offer a vehicle services such as an oil change, tire rotation, battery replacement, tune-up and so on);
		identify a maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0023]; discloses that the system identifies a service facility that can perform the maintenance tasks and has the resource available. Page 3, paragraph [0035]; discloses that the available of the facility can be based on a threshold value set by the customer indicating the wait time will be less than 30 minutes);
		determine a location of the maintenance facility capable of performing the one or more maintenance tasks (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area);
		determine a wait time to perform the one or more maintenance tasks at the maintenance facility (Page 2, paragraph [0023]; discloses that the system can determine when a garage bay is available and the service can be performed. Page 3, paragraph [0035]; discloses that the system can notify the user based the wait time for the service, the example less than a 30 minute or that the bay will be open in 30 minutes establishing that the system determines the expected wait time for the service); and
		output a maintenance scheduling prompt (Page 2, paragraph [0024]; discloses that the system generates and outputs a notification. Page 3, paragraph [0031]-[0033]; discloses that the notification can include a request to accept or decline the information for the provider to perform the service. If the user accepts the invitation the system books the appointment. The store computer or other processor has a scheduler which creates a predetermined allocation of the resource such as hold the bay available for a predetermined time. The server can schedule the availability of the car bay) based on:
			a comparison between the wait time and a wait time threshold (Page 3, paragraph [0035]; establishes that the system can establish a wait time threshold and compare the expected wait time to the threshold to determine when to provide the notification to the user), and 
			a second comparison between: (i) a magnitude of a distance between the vehicle and the maintenance facility (); and (ii) a distance threshold (Page 2, paragraph [0016]; discloses that the system can determine when the vehicle is within the perimeter or boundary surrounding the service facility and a retail store are located. Page 4, paragraph [0044]; discloses the system determines when the customer arrives at the geofenced area which can be a parking lot or the retail store in the geofenced area. Page 2, paragraphs [0025]-[0030]; discloses that the system tracks the distance between the vehicle and the maintenance facility in that it determines if the vehicle is within the boundary or geofence for the retail location. This establishes a threshold as the user must be within or at the boundary to be considered in proximity to the facility and receive the notification about the service).
Taylor however fails to explicitly disclose that multiple facilities are considered. While Taylor establishes comparing the location of the vehicle to the facility it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold. While Taylor establishes the structure components of the invention it is not specific that it is part of vehicle.
	Barrett, which like Taylor determines when a vehicle needs service and is close to service providers, teaches it is known to compare multiple facilities (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle).
	Barrett teaches determining the minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint (Page 5, paragraph [0060]; teaches that when the system senses that the vehicle needs maintenance it determines one or more facilities which might make repairs or service the specific vehicle. The system calculates the distance between the vehicle course and location and the facilities to find the closest facility).
	Barrett additionally establishes it is known to not only get the location of the vehicle but the route of the vehicle to a waypoint (Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system tracks both the vehicle location and the destination which is a waypoint. In this case the system determines the course of the vehicle and uses this to identify facilities which are within the threshold from deviating from the set course).
	Barrett teaches identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks and filtering the maintenance facilities based on a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold (Page 5, paragraph [0060] and Page 7, paragraphs [0075]-[0079] and paragraphs [0084] and [0085]; teaches that the system senses maintenance needs of the vehicle and finds the facilities capable of performing the maintenance. The facilities are filtered based on the minimum distance between the points on the route and the maintenance facility, to find the closest facility capable of making the repairs. Additionally they are filtered based on route threshold specifically each facility is compared to a threshold value to determine if the facilities are omitted based on distance. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. While Taylor establishes that the comparing the vehicle location to a maintenance facility, it is not explicit multiple facilities are considered. Additionally Taylor it is not specific that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
Barrett teaches a similar system which determines the vehicle location and the location of facilities to repair the vehicle to determine places for the vehicle to be repaired. Barrett establishes that it is known to compare multiple facilities and that the system determines a vehicle route to a waypoint; identifying maintenance facilities capable of performing the one or more maintenance tasks; determining locations of the maintenance facilities capable of performing the one or more maintenance tasks; filtering the maintenance facilities a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barrett, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, the ability to compare multiple facilities which are capable of performing the repairs while the vehicle is traveling to a waypoint or destination and to filter those results based on the minimum distance between the route and the facilities and the route threshold as taught by Barrett for the purposes of filtering the results based on how close the facility is and if they are within the set threshold additionally to allow multiple facilities to be filtered as the vehicle travels along a defined route. Since Taylor already compares the location of the vehicle and the facility to perform repairs and omitting or filtering out facilities based on wait time, it would have been obvious to apply this to a vehicle on a set course as shown in Barrett. This would allow the same techniques to be applied that is comparing the location of the vehicle and the facilities and filter those results based on set thresholds in relation to the course of the vehicle and minimizing the distance by find the closest facility. By also comparing the wait time the system will ensure that the user receives the service in the most timely manner which is the point of Taylor.
While Taylor establishes the structure components of the invention it is not specific that it is part of vehicle.
Treyz, which like Taylor talks about monitoring a vehicle location, teaches it known for a vehicle to include the structural components such as a processor, memory, GPS receivers (Col. 12, lines 21-44; teaches that the computer in the vehicle comprises a GPS receiver, as well as support for cellular voice and data traffic. Col. 13, lines 38-50; teaches that the automobile personal computer contains one or more processors and memory. Col. 18, lines 41-53; teaches that automobile personal computer contains the software for carrying out the functions. Col. 38, lines 19-45; teaches that the automobile personal computer can determine if the user has not had their oil change similar to what is shown in Taylor and present the user with an offer to have the service performed at a local service facility. Col. 38, line 67 through Col. 39, line 14; that the system can store maintenance data and use this information to determine when the next oil change is due and present the user offers to have the service performed. Figure 38; teaches a screen on the automobile personal computer which establishes when the user is due for their next oil change. Col. 39, lines 23-38; teaches that the user can be provided with a schedule to select when the visit to perform the service is to be performed. Col. 75, lines 1-13; teaches that in order to remind the user of the next scheduled visit the automobile personal computer will store the information. Col. 83, lines 1-14; teaches that the user is presented interactive opportunities to schedule service visits. Col. 83, lines 34-63; teaches that the user can be prompted with schedule requests based on the time and need for service. Col. 59, lines 3-20; teaches it is known to receive route and travel information through the automobile personal computer. Col. 86, lines 27-40; teaches that the system can provide custom driving directions through the automobile personal computer. Since Taylor states that the system can track the location of the user’s vehicle and uses the mobile device of the user, it would have been obvious in view of Treyz that it is known to outfit a vehicle with all of the same equipment and structure to perform the tasks referenced in Taylor. As such it would have been obvious that the mobile device in Taylor could be implemented using the hardware and software discussed explicitly in Treyz).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others.
The sole difference between the primary reference Taylor and the claimed subject matter is that the primary reference does not explicitly disclose that the mobile device can be a vehicle.
Treyz establishes a vehicle with an automobile personal computer which has all of the required hardware and software necessary to carry out the functions discussed in Taylor. Treyz establishes that this hardware and software was known in the prior art at the time of the invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the mobile device discussed in Taylor and Barrett with the automobile personal computer in the vehicle as taught Treyz.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Treyz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor and Barrett, with the mobile device being implemented in a vehicle as taught by Treyz, for the purposes of using existing known technology to implemented the proximity notifications. Since Taylor states that the system can track the location of the user’s vehicle and uses the mobile device of the user, it would have been obvious in view of Treyz that it is known to outfit a vehicle with all of the same equipment and structure to perform the tasks referenced in Taylor. As such it would have been obvious that the mobile device in Taylor could be implemented using the hardware and software discussed explicitly in Treyz.
As per claim 22, the combination of Taylor, Barrett and Treyz teaches the above-enclosed invention; Barrett further teaches wherein the one or more processor-readable instructions further cause the vehicle to: determine a criticality of the one or more maintenance tasks required by the vehicle; and adjust at least one of the wait time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality (Page 5, paragraph [0060]; teaches that if the problem sensed in the vehicle is above a threshold specifically that is considered urgent than regardless of the proximity to the course the closest results will be returned. As such the system determines how critical the issues are and based on that criticality the system will adjust the route thresholds to ensure the user is provided the closest facility).

Claim(s) 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett further in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Tarte et al. (US 2017/0364869 A1) hereafter Tarte.
As per claim 12, the combination Taylor, Barrett and Treyz teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the one or more processor-readable instructions further cause the vehicle to adjust the distance threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the distance threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the one or more processor-readable instructions further cause the system to adjust the distance threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the distance threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Treyz establishes it is known to implement the same hardware disclosed in the mobile device of Taylor in a vehicle. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that there is multiple service providers and the distance threshold is automatically adjusted based on the number of maintenance facilities.
Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett and Treyz the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett and Treyz, with the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte, for the purposes of expanding the search if a  service provider cannot be found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area as long as they are approved. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.
As per claim 13, the combination Taylor, Barrett and Treyz teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the one or more processor-readable instructions further cause the vehicle to: determine a proxy vehicle location; and output the maintenance schedule prompt based on a third comparison between: (i) the magnitude of the distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the one or more processor-readable instructions further cause the system to: determine a proxy vehicle location ; and output the maintenance scheduling prompt based on a third comparison between: (i) the magnitude of the distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold (As best understood from the applicant’s originally filed specification paragraph [0034], “The proxy vehicle location 310 may be a location that is substituted for the location of the vehicle in order to determine a convenient maintenance facility. In application, the proxy vehicle location 310 may be, for example, a home or office building of a user of the vehicle 300 that may be visited at a future time”. Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Treyz establishes it is known to implement the same hardware disclosed in the mobile device of Taylor in a vehicle. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that the location can be a proxy location such as the user’s home or work location and to prompt the maintenance notification based on the distance to the proxy location and the service provider is within a set threshold.
Tarte teaches it is known to search a distance threshold and to set the location to a user’s home or work location. Additionally Tarte establishes it is known for that distance threshold or radius to be set by the user and used to determine which service provider are found and when to prompt the user with a maintenance schedule. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett and Treyz the ability to set a proxy location such as a user’s home or work location and to send the notification based proximity to that location as defined by a threshold value as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett and Treyz, with the ability to set a proxy location such as a user’s home or work location and to send the notification based proximity to that location as defined by a threshold value as taught by Tarte, for the purposes of allowing the user to set the location to search for nearby service providers. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.
As per claim 15, the combination of Taylor, Barrett and Treyz teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the more or more processor-readable instructions further cause the vehicle to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold.
Tarte, which like Taylor talks about finding service providers in an area, teaches wherein the more or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Treyz establishes it is known to implement the same hardware disclosed in the mobile device of Taylor in a vehicle. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a threshold distance between the vehicle and the service provider, it is not explicit that there is multiple service providers and the distance threshold is automatically adjusted based on the number of maintenance facilities.
Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. 
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett and Treyz the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett and Treyz, with the ability to adjust the radius based on the number of maintenance facilities or service providers as taught by Tarte, for the purposes of expanding the search if a service provider cannot be found. While Taylor establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area as long as they are approved. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty.
As per claim 16, the combination of Taylor, Barrett and Treyz teaches the above-enclosed invention; the combination however fails to further disclose wherein the one or more processor-readable instructions further cause the vehicle to: adjust the wait time threshold to a second wait time threshold; and output the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold.
Doherty, which like Taylor talks about providing service requests, teaches it is known wherein the one or more processor-readable instructions further cause the system to: adjust the wait time threshold to a second wait time threshold; and output the maintenance scheduling prompt based on a sixth comparison between the wait time and the second wait time threshold (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Treyz establishes it is known to implement the same hardware disclosed in the mobile device of Taylor in a vehicle. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes determining a wait time a user is willing to accept and determining if any service providers can meet that time, it is not explicit that the system will adjust the wait time or service time threshold to a second or different wait time and output the maintenance schedule prompt based on the sixth comparison between the wait time and the second wait time threshold. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett and Treyz the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett and Treyz, with the ability to adjust the service or wait time based on the lack of available providers as taught by Doherty, for the purposes of providing the user with alternate options. Since Taylor already provides the user with an invitation to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0092944 A1) hereafter Taylor, in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Barrett et al. (US 2014/0195153 A1) hereafter Barrett, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty, further in view of Inoue et al. (US 7,113,892 B2) hereafter Inoue.
As per claim 17, the combination of Taylor, Barrett, Treyz and Doherty teaches the above-enclosed invention; Taylor further discloses wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of three shortest wait times at maintenance facilities within the distance threshold.
Inoue, which Doherty talks about establishing if the service provider as the required skills, teaches wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold (Col. 1, lines 44-67, Col. 2, lines 18-35, Col. 3, lines 40-52 and Col. 4, lines 20-58; teaches that it is known to establish an average operation time or flat rate time by averaging the time required for each mechanic to perform a task. This values is stored as the required time for a mechanic having an average skill to complete the check. The system can used this as a threshold to rate other mechanics to determine if they can do it faster or slower. Inoue establishes that it is known for clients to want the time to be completed in a time frame which even the skill level of the mechanic is high the request cannot be completed. As such the system averages at least 3 or more task times together to produce the standard time for a mechanic to perform a task. This is used to rank and match the service providers to the requested task so they can be completed within the appointed date. As such it would have been obvious to set the threshold to the average to determine if the task is going to be performed faster or sooner than the average time it should take. This would eliminate any providers which would be slower than the average and thus less skilled as established in Inoue. From this since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue).
Taylor discloses a proximity based service notification system, which determines where the vehicle is located, based on the location and the service history of the vehicle it is known to provide a notification to the user about available services. This availability can be based on the amount of wait time the user has indicated in a set threshold value such as less than 30 minutes or that the service will be available in 30 minutes. Taylor establishes it is known for these services to be any type of service and explicitly recites vehicle maintenance such as oil changes, as well as dentistry, doctor visits, haircuts, bank activity and others. Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request. Treyz establishes it is known to implement the same hardware disclosed in the mobile device of Taylor in a vehicle. While the combination establishes adjusting the requested time to meet the required skill level necessary to complete the service request it is not explicit that the time required to complete the task is based on the average of at least 3 service providers to create the standard man-hour. 
Inoue teaches it is known to average at least 3 providers’ times together to establish a standard man-hour or the amount of time necessary for the average mechanic to perform the required task. Inoue establishes that this process creates a baseline which the service providers can be compared to establish the level of skill and to more accurately match the service provider with the user’s request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Taylor, Barrett, Treyz and Doherty the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Inoue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Taylor, Barrett, Treyz and Doherty, with the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue, for the purposes of matching the proper mechanics to the user’s requirements. Since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9-14, regarding the 101 rejections specifically that, “As set forth above, claims 1-20 are rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. The Applicant respectfully traverses the rejection. Claims 1, 11, and 18 are amended to recite features that, when taken together as a whole, are not directed to an abstract idea and are patent-eligible.”
“The Supreme Court reiterated the framework set forth previously in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts. (See Alice Corp. v. C.L.S. Bank Int'l., 573 U.S. 208 (2014)). The Court's framework has been adopted and explained by the Office, see "2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register Vol. 79, No. 241, pp. 74618 -74633 (December 16, 2014)," ("Interim Guidance"). As set forth in recent case law and recent interim guidance of patent subject matter eligibility, the current accepted process for determining subject matter eligibility is to first determine whether a claim is directed to a process, machine, manufacture, or composition of matter (step 1 ). If so, a determination is to be made regarding whether the claim is directed to a judicial exception, such as an abstract idea (step 2A). If the claim is directed to a judicial exception, a determination should be made regarding whether the claim recites additional elements that amount to "significantly more" than the judicial exception (step 2B).”
“Claims 1-10 and 21 are directed to a system for prompting vehicle service, claims 11-17 and 22 are directed to a vehicle for prompting vehicle service, and claims 18-20 and 23 are directed to a method for prompting vehicle service. Accordingly, Claims 1-23 are directed to statutory categories under § 101 as required by the Interim Guidance, which is not contested by the Examiner.”
“The next step is to determine whether the claim is directed to a judicial exception, such as an abstract idea (Step 2A). The Office states that the claims "are directed towards certain methods of organizing human activity." (Office Action, page 2).”
“The 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg. Vol. 84, No. 4, pp. 50-57 (January 7, 2019), hereinafter "2019 P.E.G.," set forth Prong 1 of a Revised Step 2A to determine whether the claim recites an abstract idea in a group of (a) mathematical concepts, (b) certain methods of organizing human activities, or (c) mental processes. If the Office believes that a claim recites an abstract idea, the Office must "identify the judicial exception by referring to what is recited in the claim and explaining why it is considered to be an exception." (October 2019 update: Subject Matter Eligibility Guidance, page 15-16) (parentheticals omitted) (emphasis added). Particularly, "the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas." (Id) (emphasis added).”
“The Applicant's amended independent claims do not recite fundamental economic practices. Amended independent claim 1 is directed to a system for prompting vehicle service comprising: "determine a vehicle route to a waypoint; determine one or more maintenance tasks required by the vehicle; identify maintenance facilities capable of performing the one or more maintenance tasks; determine locations of the maintenance facilities capable of performing the one or more maintenance tasks; determine minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint; determine a wait time to perform the one or more maintenance tasks at the maintenance facilities; filter the maintenance facilities based on: a comparison between the wait time and a wait time threshold, a second comparison between: (i) a magnitude of a distance between the vehicle and the maintenance facility; and (ii) a distance threshold, and a third comparison between: (i) the minimum distance between the point along the vehicle route and the maintenance facility; and (ii) a route threshold; and output a maintenance scheduling prompt based on the filtered maintenance facilities." Independent claims 11 and 18 recites similar limitations.”
“The recited features of the amended independent claims do not "make offers to the user based on their location and maintenance requirements," as alleged by the Office. Rather, the recited features make maintenance scheduling prompts that may give the user "information such as an identification of the maintenance item required and ... why the maintenance item is required," "allow the user to view directions to one or more maintenance facilities," "allow the user to ... select a particular maintenance facility from a list of multiple maintenance facilities," or the like. (Present Application, ,¶ [0052]). In addition, the recited "determining when it is time to provide maintenance" is not a commercial interaction because it does not create a commercial transaction, involve the use of financial instruments, market particular businesses, or otherwise create a business relationship but instead automates the performance of a variety of steps so that "a user (e.g., a vehicle owner, lessee, operator, and the like) may not actively track maintenance requirements." (Id at ,¶ [0002]). Furthermore, the Office fails to explain why each identified limitation is considered to be an exception. Therefore, the amended claims are not abstract under Prong 1 of Step 2A.”
“Even if, arguendo, the claims recite a judicial exception under Prong 1 of Step 2A (which the Applicant refutes), the claims are integrated into a practical application. Under Prong 2, the next step is to "evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception." (2019 P.E.G., pp. 54-55). Particularly, it must be determined whether the claim as a whole integrates the recited judicial exception into a practical application of the exception to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (Id).”
“The Office argues that the claims are not integrated into a practical application because determining a vehicle location, a maintenance facility, a maintenance facility location, a wait time, are mere data gathering steps, and identifying a maintenance task and outputting a maintenance schedule prompt based on a distance and a distance threshold are mathematical equations that are insignificant extra solution activity.”
“However, the claim as a whole integrates the alleged judicial exception into a practical application. The application is practical in that it automatically triggers a prompt for scheduling maintenance based on the vehicle's activity. The claims also do not recite particular mathematical equations nor do they seek to monopolize particular mathematical equations. The independent claims of the present application are analogous to Example 46. According to Example 46 of the 2019 P.E.G., claims directed to obtaining and analyzing identification and behavior data of livestock to monitor their health are patent eligible under Prong 2 of step 2A because they recite additional elements beyond the judicial exception. (Appendix 1 to the October 2019 Update: Subject Matter Eligibility). Claims 2 and 3 were found eligible under Prong 2 because they automatically send a control signal to a feed dispenser based on animal behavior or operate a sorting gate to route the livestock into a holding pen based on analyzed animal behavior, respectively. (Id). Here, embodiments identify maintenance facilities and analyze them to determine their relation to a vehicle, the vehicle's route, and the availability of the maintenance facilities. Embodiments then automatically output a maintenance scheduling prompt to schedule the vehicle for maintenance based on the maintenance facility analysis (i.e., the "filtered maintenance facilities"). This integrates the alleged judicial exception into the overall automated vehicle maintenance scheme and accordingly practically applies the alleged exception such that the claims are not directed to the alleged judicial exception.”
“Therefore, the Applicant asserts that the claims do not recite any judicial exception. When a claim is eligible under step 2A, step 2B need not be analyzed. Therefore, Applicant requests that the rejection of the claims as patent ineligible be withdrawn.”
“The Step 2B analysis "is the search for an inventive concept, or some element or combination of elements sufficient to ensure that the claim in practice amounts to significantly more than a patent on an ineligible concept." D.D.R. Holdings, L.L.C. v. Hotels.com, L.P., 773 F.3d 1245, 1261 (Fed. Cir. 2014) (internal quotation marks omitted). Even if, arguendo, the instant claims were directed to an abstract idea under Step 2A (which the Applicant refutes), the claims nevertheless recite significantly more than an abstract idea, thus satisfying Step 2B. Further, as set forth in an issued Memorandum from the USPTO dated April 19, 2018, entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. H.P., Inc.)," hereinafter the "Berkheimer Memorandum," the USPTO reiterated the findings in Berkheimer v. H.P., Inc., 881 F.3d 1360 (Fed. Cir. 2018), that Step 2B is satisfied when the claim involves more than the performance of well-understood, routine, and conventional activities, which is a question of fact. Applicant submits that each of the pending claims recites an "inventive concept" and is accordingly eligible for patenting.”
“Even assuming that the claims of the present application are directed to an alleged abstract idea and are not held to integrate the alleged judicial exception into a practical application in Prongs 1 and 2, respectively, of Revised Step 2A, which the Applicant refutes, the claims include "something more" than the alleged abstract idea and thus are patent-eligible. Here, the claims recite "significantly more" than the alleged abstract idea as they affect an improvement in the technology and/or technical field of automated vehicle servicing. For example, embodiments of the present application eliminate the need to manually identify what needs to be serviced in a vehicle and when the maintenance needs to be performed. (Present Application, ,¶ [0043]). In addition, embodiments automatically filter nearby maintenance facilities to those capable and available to provide the maintenance. (Id at ,¶¶ [003 l]-[0032] and [0049]-[0050]). Embodiments also automatically prompt the scheduling of the vehicle for maintenance, which allows the maintenance facility to prepare for the arrival of the vehicle and perform maintenance more efficiently. (Id at ¶ [0045]).”
“Furthermore, in Berkheimer v. H.P. Inc., 881 F. 3d 1360 (2018), the Court notes that "[t]he second step of the Alice test is satisfied when the claim limitations involve more than performance of well understood, routine, [and] conventional activities previously known to the industry." (Berkheimer at 1367 (quoting Content Extraction and Transmission v. Wells Fargo Bank, 776 F.3d at 1347-48) (internal quotes omitted)). The claims of the present application are not well-understood, routine, or conventional and, the Office provides no evidence that the recited elements (individually or combination) were widely prevalent or in common use in the relevant industry. Accordingly, because the claims of the present application recite a combination of features that go beyond what is well-understood, routine, or conventional, the claims recite an inventive concept, which ensures that the claims, as a whole, amount to significantly more than the alleged abstract idea.”
“In view of the above, independent claims, as amended, and the claims dependent therefrom are directed to patent eligible subject matter. Therefore, reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. § 101 are respectfully requested.”
The Examiner respectfully disagrees.
While the applicant has alleged that this is not a commercial transaction, the applicant has highlighted that the user is presented with a list of facilities or service providers which they can select, which is a business transaction as it is promoting service providers. While the applicant has alleged that the Examiner has failed to explain why each identified limitation is considered to be an exception, the Examiner respectfully disagrees. The 101 rejection has gone through each limitation individually and in combination and explained how each limitation is either directed toward the abstract idea or not considered to render the claims into a practical application. This analysis is consistent with the current guidance. Further the applicant has not listed or stated any particular limitation the Examiner has not addressed as such this is merely an allegation and is not considered persuasive. 
While the applicant has alleged that the claims are rendered into a practical application because “it automatically triggers a prompt for scheduling maintenance based on the vehicle’s activity”, this is similar to what is shown in MPEP 2106.05(g), which establishes presenting or prompting the user with offers, in this case offers for scheduling service is not considered enough to render the claims into a practical application as is merely insignificant extra solution activity. Unlike the example recited by the applicant the claims do not recite “automatically send a control signal to a feed dispenser” rather the user is merely presented with data based on the collected or gathered data. As stated above the applicant’s originally filed specification outlines this as merely a set limit such as number of miles which is similar to comparing the collect data to a threshold or alert and outputting when the values are hit which the courts have considered to be merely an abstract idea. As such these limitations fail to render the claims into a practical application.
As far as the limitations being more than conventional activity as discussed above the claims are directed toward an abstract idea which merely compares stored data and outputs a result when a threshold is met which the courts have determines is not enough to render the claims into a practical application. While the applicant alleges this allows for the maintenance facility to prepare for the arrival of the vehicle, this is not claimed or required and merely allows which means doesn’t prevent the facility from preparing. As far as filtering the data or results MPEP 2106.05(g) outlines that limiting the data or selecting specific information is not considered to render the claims into a practical application. Further still the claims amount to merely applying the abstract idea to a computer, as shown in MPEP 2106.05(f), “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it””. In this case the determinations can be performed in any manner, the identification again can be performed in any manner, the filtering can be done in any manner using any thresholds or values and the outputting can be performed in any manner. As such the limitations merely recite the end result of the functions without any specifics as to how they are achieved, therefore they are not considered to be significantly more or enough to render the abstract idea into a practical application.
While the applicant has argued that the Examiner has failed to provide evidence that the limitations individually or combination are well-understood, routine or conventional, as stated in MPEP 2106.05(d) it is not a requirement for the Examiner to provide a prior art search, but Examiners can rely on what the courts have recognized. As shown in the rejection and restated above the Examiner has provided evidence from the MPEP which relies on court cases to establish what the courts have recognized as such supporting evidence of the factual determination has been provided. The Examiner notes that the applicant has not established or state why the limitations are not merely data gathering, part of the abstract idea or merely applying the abstract idea on a computer. As such the Examiner has not been persuaded and rejections have been maintained. 
Applicant's arguments with respect to claims 1-4, 6-13, 15-18 and 20-23 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that " determining a vehicle route to a waypoint; determining minimum distances between one or more points along the vehicle route and the maintenance facilities, wherein the one or more points are before the waypoint; and filtering maintenance facilities based on a third comparison between: (i) the minimum distance between the vehicle route and the maintenance facility; and (ii) route threshold" are moot in view of the new grounds of rejection. Specifically the Examiner has cited Barrett reference to address these newly amended features.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taylor and, where appropriate, in further view of Tarte, Lamont, Doherty, Inoue, Treyz and Koo.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woon et al. (US 2016/0260032 A1) discusses that the user may be willing to wait for services depending on availability and urgency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	6/18/2022